COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
                                                                    No. 08-09-00327-CV
 IN THE INTEREST OF A.D. AND N.D.,                 §
 CHILDREN.                                                            Appeal from the
                                                   §
                                                                    388th District Court
                                                   §
                                                                 of El Paso County, Texas
                                                   §
                                                                    (TC# 2007CM3917)
                                                   §

                                   MEMORANDUM OPINION

        We review this appeal on our own motion for determination of whether it should be

dismissed for lack of jurisdiction. After Appellant, David Danner, filed a notice of appeal, the clerk

of this Court notified Mr. Danner of the Court’s intent to dismiss the case for lack of jurisdiction as

no final appealable order or judgment appeared in the record. Mr. Danner responded to the Court’s

notice stating his grounds for appeal, but the response does not state that a final appealable order has

been entered in the case, nor does it include evidence of such an order or judgment.

        We, as an appellate court, generally have jurisdiction over final judgments, and such

interlocutory orders as the legislature deems appealable. TEX . CIV . PRAC. & REM . CODE ANN . §

51.012 and § 51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex. App. – El Paso 1997,

no pet.); see also TEX . FAM . CODE ANN . § 109.002 (Vernon 2008) (appeals from suits affecting

parent-child relationship). Given the absence of a final judgment or other appealable order, we

dismiss this case for lack of jurisdiction.



                                                GUADALUPE RIVERA, Justice
January 29, 2010

Before Chew, C.J., McClure, and Rivera, JJ.